DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12-18-2018. It is noted, however, that applicant has not filed a certified copy of the Korean (KR-10-2018-0164230) application as required by 37 CFR 1.55.
Drawings
The drawings with 12 Sheets of Figs. 1-16 received on 12/20/2018 are acknowledged.
Figures 2A-2C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figs 3, 5A, 5B, 6, 7 are not very clear and appear very faint with some of the labels not very legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because
Abstract recites “Provided is a method of manufacturing” in line 1. This is incorrect language. Examiner suggests –A method of manufacturing--.
 Correction is required.  See MPEP § 608.01(b).
Claim Objections







Claims 1-5 objected to because of the following informalities:  
Claim 1 recites “a mixture of laser beams” in line 10. There is sufficient antecedent basis for this limitation. Examiner suggests –the mixture of laser beams--.
Claims 2-5 are dependent on Claim 1 and hence inherit its deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –














Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama et al (US 6,292,279 B1, hereafter Matsuyama).

Regarding Claim 1, Matsuyama teaches (fig 3) a method of manufacturing (construction of an RGB full colour hologram recording optical system, col 7, lines 54-57) a full-color holographic optical element  (RGB full color hologram, col 7, lines 54-55, color hologram of an object, col 8, lines 12-15) in a full-color holographic optical element manufacturing apparatus (full color hologram recording optical system, col 7, lines 1-4) including a lens (lens 13, col 8, lines 8-12) and a holographic recording medium (photosensitive material 20 where hologram is recorded, col 8, lines 8-12) located farther away than a focal length of the lens (lens 13, col 8, lines 8-12) (other light is focused through mirrors 11 and 12 and a lens 13 to a pinhole 14, col 8, lines 8-10),  the method comprising: 
allowing a signal beam (RGB light is divided by half mirror 7 and other light is focused through mirrors 11 and 12 and a lens 13 to a pinhole 14, col 8, lines 8-10, other light is the signal light as an object illuminated with divergent light leaving the pinhole 14 is recited, col 8, lines 8-15) including a mixture of laser beams (light obtained by the synthesis of RGB colors laser beams, col 8, lines 3-4) having wavelengths of R (Red), G (Green), and B (Blue) (RGB colors) to be incident on the lens (lens 13, col 8, lines 8-12); and 


Regarding Claim 2, Matsuyama teaches the method according to claim 1, wherein the holographic recording medium (photosensitive material 20 where hologram is recorded, col 8, lines 8-12) is a photopolymer (photopolymer, col 1, lines 18-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims, 3,4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al (US 6,292,279 B1, hereafter Matsuyama) in view of Vásquez-Martín et al (True colour Denisyuk-type hologram recording in Bayfol HX self –developing photopolymer, Proc. Of SPIE, Vol. 10233, pages 1-8, Date: 05-15-2017, hereafter Vásquez-Martín).

Regarding Claim 3, Matsuyama teaches the method according to claim 3.
	However Matsuyama does not teach
	wherein the full- color holographic optical element manufacturing apparatus measures reaction speeds of the laser beams of R, G, and B when recording a holographic grating in the photopolymer and sets intensities of the laser beams in a reverse order of an order of the reaction speeds of the laser beams.  
	Matsuyama and Vásquez-Martín are related as full- color holographic optical element manufacturing apparatus.
	Vásquez-Martín teaches (fig 3,5,6) a method of manufacturing a full-color holographic optical element (hologram of a colour diffusing object, pg 2, line 4-8) in a full-color holographic optical element manufacturing apparatus (recording setup for Denisyuk type holograms, fig 3, pg 3, Sec 2.2:Recording setup, line 4)	
	wherein the full- color holographic optical element manufacturing apparatus (recording setup for Denisyuk type holograms, fig 3, pg 3, Sec 2.2: Recording setup, line 4) measures reaction speeds of the laser beams of R, G, and B (three  laser beams Sec 2.2: recording setup: lines 1-5) when recording a holographic grating (refractive index variations, pg 2, sec 2.1, lines 15-19, the variations form a grating) in the photopolymer (photopolymer Bayfol® HX, pg 2, sec 2.1, lines 1-2) and sets intensities (intensities of laser beams, sec 2.2, Table 1, Red (633 nm, Power/Intensity: 35 mW), 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Matsuyama to include the teachings of Vásquez-Martín such that wherein the full- color holographic optical element manufacturing apparatus measures reaction speeds of the laser beams of R, G, and B when recording a holographic grating in the photopolymer and sets intensities of the laser beams in a reverse order of an order of the reaction speeds of the laser beams for the purpose of recording a hologram with maximum efficiency for each wavelength and for performing optimal exposure to obtain a good visual coincidence between hologram and original object (Abstract, lines 6-10).

	
Regarding Claim 4, Matsuyama- Vásquez-Martín teach the method according to claim 3, 

However Matsuyama- Vásquez-Martín do not teach

Although Matsuyama- Vásquez-Martín do not explicitly disclose the full-color holographic optical element manufacturing apparatus sets the intensities of the laser beams of R, G, and B so that the inhibition periods for the laser beams of R, G, and B are the same, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the full-color holographic optical element manufacturing apparatus sets the intensities of the laser beams of R, G, and B so that the inhibition periods for the laser beams of R, G, and B are the same since the full-color holographic optical element manufacturing apparatus sets the intensities of the laser beams of R, G, and B so that the inhibition periods for the laser beams of R, G, and B are different is disclosed and there are a finite potential ways (#2 inhibition periods can be set to be the same or different) in which the inhibition periods can be optimized.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Matsuyama- Vásquez-Martín such that the full-color holographic optical element manufacturing apparatus sets the intensities of the laser beams of R, G, and B so that the inhibition periods for the laser beams of R, G, and B are the same for the purpose of .

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al (US 6,292,279 B1, hereafter Matsuyama) in view of Sugiyama et al (US 2012/0250306 A1, hereafter Sugiyama).

Regarding Claim 5, Matsuyama teaches the full-color holographic optical element manufactured by the method according to claim 1.
	However Matsuyama does not teach
a head-up display device comprising the full-color holographic optical element.
	Matsuyama and Sugiyama are related as full- color holographic optical element	Sugiyama teaches (fig 2) a head-up display device (HUD 300, p86, lines 1-3) comprising the full-color holographic optical element (one layer hologram which is formed by multiple exposure method for light components of RGB, p122, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Matsuyama to include the teachings of Sugiyama such that a head-up display device comprising the full-color holographic optical element for the purpose of utilizing a common setup for a HOE which aids a driver of a vehicle to perform driving operations safely (p2, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JYOTSNA V DABBI/Examiner, Art Unit 2872              					6/19/2021